                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

LYN HORTON,                                    )
     Plaintiff,                                )
                                               )
v.                                             )        CIVIL ACTION 1:19-00279-KD-MU-C
                                               )
BP EXPLORATION & PRODUCTION,                   )
INC., et al.,                                  )
       Defendants.                             )


                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated November 22, 2019 is ADOPTED as the opinion of this Court. As such, it is

ORDERED that this action is DISMISSED with prejudice per Fed.R.Civ.P. Rule 41(b) as no other

lesser sanction will suffice.


       DONE and ORDERED this the 20th day of December 2019.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
